Citation Nr: 1513056	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990, January 1991 to February 1991, and from April 1998 to November 1998.  The Veteran served in the National Guard from August 1991 to November 1995.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded the case for additional development in June 2014, and it now returns to the Board for further consideration.  

After the case was remanded, the Veteran's claims file was converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  

The Veteran testified at a Travel Board hearing before the undersigned in February 2013.  A transcript of the hearing is associated with the Veteran's Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure satisfactory compliance with the June 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board previously remanded the matter for an examination.  The examination provided on remand was inadequate and an addendum opinion is necessary.  The primary rationale for the examiner's July/November 2014 opinions finding that hearing loss and tinnitus are not related to service was that the Veteran demonstrated normal hearing throughout his military service.  As previously noted, binding Court precedent holds that the absence of in-service treatment for or examination results showing hearing loss and/or tinnitus is not, by itself, an adequate basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the claimed conditions, with the assistance of the Veteran as necessary, and associated them with the VBMS or Virtual VA file.   If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, provide the examiner who performed the July/November 2014 examination with access to a copy of this Remand and the VBMS and Virtual VA files.  If that examiner is not available, an opinion should be obtained from a similarly qualified audiologist.  The audiologist must review all the VBMS and Virtual VA files.  The examiner must consider all of the lay statements of the Veteran, to specifically include his March 2011 notice of disagreement (including his description of the onset of tinnitus) and the February 2013 hearing transcript (including his description of hearing a sound like 10 million mosquitoes).  The ensuing addendum must indicate that such review occurred.  Given that the appellant served as an infantryman, VA concedes that he was exposed to acoustic trauma while on active duty.  Thereafter, provide the following opinions:

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss began during service, is the result of in-service noise exposure, or is otherwise etiologically related to service?  

(ii)  Is it at least as likely as not that the Veteran's tinnitus began during service, is the result of in-service noise exposure, or is otherwise etiologically related to service?  

(iii)  If the examiner opines that hearing loss, but not tinnitus, is caused by the Veteran's service, is it at least as likely as not that tinnitus is caused or permanently worsened beyond its natural progression (aggravated) by the Veteran's hearing loss?  

Provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  The audiologist must specifically comment on the February 1987 and October 1988 audiometric testing results and the Veteran's description of the onset of hearing loss and tinnitus as described in his March 2011 notice of disagreement and February 2013 hearing testimony.  

The audiologist is advised that the absence of in-service treatment for or examination records showing hearing loss and/or tinnitus is not, by itself, an adequate basis for a negative opinion.  The examiner is advised that she must discuss the Veteran's self-reported history of symptoms.  The examiner is advised that while the Veteran is not competent to state that he has had a disabling hearing loss since service, he is competent to state that he has had diminished hearing and ringing in his ears.  The examiner is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.   

Again, it is not sufficient to say that hearing was normal at separation from service.  The audiologist must address whether it is at least as likely as not that in-service acoustic trauma caused hearing loss and/or tinnitus, even if those conditions did not manifest until after service.  Discussion of any pertinent medical literature related to the possibility of delayed-onset hearing loss would considerably help the Board.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, she must explain why that is the case.  

3.  After the development requested has been completed, the AOJ must review the addendum report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4.  After completing the above and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

